Case 2:20-cr-00134-SPC-MRM Document 215 Filed 09/09/21 Page 1 of 3 PageID 511




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO.: 2:20-cr-134-SPC-MRM

MARVIN HARRIS, JR. and
DESTINY MOLINA
                               /

                             Evidentiary Hearing

 Presiding Judge:           United States District Judge Sheri Polster Chappell
 Counsel for Plaintiff:     Michael V. Leeman
 Counsel for Defendant:     Joseph Viacava (Marvin Harris, Jr.)
 Stand-In CJA Counsel:      Burt H. Stutchin (Marvin Harris, Jr.)
 Counsel for Defendant:     Sean O’Halloran

 Date and Time:             September 9, 2021 @ 1:30 PM
 Deputy Clerk:              Allison Holland
 Court Reporter:            Stacey Raikes
 Interpreter:

Start Time: 1:32pm        Court convenes.
      AUSA Leeman present on behalf of the Government, Attorney
      O’Halloran present on behalf of Defendant Destiny Molina, who is also
      present in Court, Attorney Viacava present on behalf of Defendant
      Marvin Harris Jr., who is also present in Court, Attorney Stutchin
      present as back-up stand-in (CJA) counsel for Defendant Marvin Harris.
      Hearing set for today on Government’s motion for inquiry as to the
      representation of Attorney Viacava for both defendants Harris and
      Molina. The Court reviews the record, outlining the timeline of
      representation by counsel of each defendant.
      AUSA Leeman presents argument summarizing concerns regarding
      representation of multiple defendants; case law cited for court’s review.
Case 2:20-cr-00134-SPC-MRM Document 215 Filed 09/09/21 Page 2 of 3 PageID 512




      Attorney Viacava responds, represents no conflict; argues no basis for
      inquiry.
      Attorney O’Halloran has nothing to add at this time.
      The Court will proceed with hearing to ensure no issues moving forward
      in either case.
      1:53pm Attorney Viacava, Attorney Stutchin, and AUSA Leeman step
      out of courtroom to allow Court inquiry of Defendant Molina; Defendant
      Harris taken back to holding cell.
      The Court inquires of Destiny Molina.
      Attorney O’Halloran advises he has no concerns regarding Molina’s
      competency and confirms she has been able to effectively communicate
      and assist with her defense throughout case.
      The Court continues inquiry of Destiny Molina, inquires of 3-way calling
      procedure she participated in between Marvin Harris and Attorney
      Viacava, as well as any discussions she may have had with counsel.
      Molina advises she would like to waive any conflict and allow Viacava to
      remain on Marvin Harris’s case. The Court inquires of Molina as to
      (potential for) specific conflicts going forward; defendant declines issue,
      maintains waiver of conflict.
      2:13pm Molina and O’Halloran excused.
      2:14pm Attorney Viacava and Attorney Stutchin back in the courtroom;
      Defendant Harris brought back into courtroom.
      The Court advises Harris of rights, specifically right to counsel and right
      speak with independent counsel (Stutchin); defendant advises he
      understands rights.
      Attorney Viacava confirms he has no concerns regarding the competency
      of Harris.
      The Court addresses Marvin Harris, explaining potential conflicts that
      may arise. The defendant understands the conflicts (potential for) as
      outlined by the Court.
      Attorney Viacava advises no concerns and no objections regarding
      Court’s inquiry.
      The Court inquires of Marvin Harris.
      The Court inquires of Attorney Joe Viacava; counsel responds.
                                      -2-
Case 2:20-cr-00134-SPC-MRM Document 215 Filed 09/09/21 Page 3 of 3 PageID 513




      Marvin Harris, Jr. advises he does not wish to speak with Mr. Stutchin
      at this time, he understands the potential conflicts and his rights as the
      Court has explained to him. Defendant wants to keep Attorney Viacava
      as counsel on his case, waives conflict.
      2:32pm Court takes brief recess.
      2:49pm Back on the record.
      AUSA Leeman, Attorney O’Halloran, Defendant Destiny Molina,
      Attorney Viacava, Defendant Marvin Harris and CJA Counsel Stutchin
      are all present in the courtroom.
      The Court summarizes hearing, rights of each defendant and
      representations made to the Court for consideration.
      For the reasons stated on the record, the Court will allow Defendant
      Marvin Harris to proceed with Attorney Viacava.

      There are no other matters to address. Counsel and parties are excused,
      the Court is in recess.

End time: 2:58pm




                                      -3-
